              Case 20-12456-JTD            Doc 683-1    Filed 12/08/20       Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT

                              FOR THE DISTRICT OF DELAWARE

IN RE:                                              )      Chapter 11
                                                    )
RTI HOLDING COMPANY, LLC, et al.,                   )      Case No. 20-12456 (JTD)
                                                    )
                                Debtors.            )      (Jointly Administered)
                                                    )
                                                    )      Objection Deadline: December 22, 2020 at 4:00 p.m.
                                                    )      Hearing Date: January 22, 2021 at 1:00 p.m.


                                      NOTICE OF MOTION

TO:      All Parties on the attached Service List

        PLEASE TAKE NOTICE that on December 8, 2020 the attached Motion of Florida
Self-Insurers Guaranty Association, Inc. to Compel Debtor Ruby Tuesday, Inc. to Comply
with the Stipulation By and Between Debtor Ruby Tuesday, Inc. and Florida Self-Insurers
Guaranty Association, Inc. (“Motion”) was filed with the United States Bankruptcy Court for
the District of Delaware, 824 Market Street, 3 rd Floor, Wilmington, Delaware 19801.

       PLEASE TAKE FURTHER NOTICE that objections or responses to the Motion must
be in writing, filed with the Clerk of the Bankruptcy Court and served upon and received by the
undersigned counsel on or before December 22, 2020 at 4:00 p.m.

      A HEARING ON THE MOTION WILL BE HELD ON JANUARY 22, 2021 AT 1:00
P.M. ONLY IF OBJECTIONS ARE TIMELY FILED AND SERVED IN ACCORDANCE
WITH THIS NOTICE.

     IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT
MAY GRANT THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER
NOTICE OR HEARING.

Dated: December 8, 2020                                 FERRY JOSEPH, P.A.

                                                        /s/ Theodore J. Tacconelli
                                                        Theodore J. Tacconelli (No. 2678)
                                                        Rick S. Miller (No. 3418)
                                                        824 Market Street, Suite 1000
                                                        Wilmington, DE 19899
                                                        (302) 575-1555
                                                        Local Counsel for Florida Self-Insurers
                                                        Guaranty Association, Inc.
Case 20-12456-JTD   Doc 683-1   Filed 12/08/20    Page 2 of 2




                                        - and -

                                James E. Sorenson (FL Bar No. 0086525)
                                SORENSON VAN LEUVEN, PLLC
                                Post Office Box 3637
                                Tallahassee, FL 32315-3637
                                (850) 388-0500
                                Counsel for Florida Self-Insurers Guaranty
                                Association, Inc.




                           2
